Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netsu (US 20090057840).
Regarding claim 9, Netsu teaches a method for double-side polishing a wafer, comprising: 
arranging a carrier between upper and lower turntables having polishing pads attached thereto respectively in a first double-side polishing machine (see carrier 230, as well as [0005], [0031], and Figure 11); 
holding a wafer in a holding hole formed in the carrier to be sandwiched between the upper and lower turntables (wherein wafers are set in wafer holes 232, see [0006], [0070]); and 
double-side polishing the wafer (See Figures 1 and 7 as well as [0066]),
wherein the carrier is previously subjected to two-stage double-side polishing which uses a second double-side polishing machine different from the first double-side polishing machine adopted for double-side polishing the wafer (wherein the polishing is done by different apparatuses, see at least [0111], [0112], [0115]) and includes primary polishing using slurry containing abrasive grains (Please refer to the slurry disclosed in [0115], and wherein the polishing agent is disclosed as a colloidal silica in [0107]) and secondary polishing using an inorganic alkali solution containing no abrasive grain (wherein [0163-0165] discloses a liquid mixture of ammonia, hydrogen peroxide, and water), 
the carrier subjected to the two-stage double-side polishing is arranged in the first double-side polishing machine adopted for double-side polishing the wafer, and the double-side polishing of the wafer is performed (wherein [0031] .
Regarding claim 10, all of the previously recited limitations are rejected by Netsu. Netsu further teaches wherein the two-stage double-side polishing using the second double-side polishing machine is carried out before first arrangement for the double-side polishing of the wafer (Please see Figures 11 and 13 as well as [0066], [0111], [0112]).
Regarding claim 11, all of the previously recited limitations are rejected by Netsu. Netsu further teaches wherein the carrier used for the double-side polishing of the wafer is taken out from the first double-side polishing machine and temporarily stored, and the two-stage double-side polishing of the carrier using the second double-side polishing machine is performed before rearranging the carrier for the double-side polishing of a next wafer (wherein [0113 discloses that there is a conveyer arm for moving the wafer in between steps, and wherein the wafer is processed at all stations before initiating another wafer polishing operation).
 Regarding claim 12, all of the previously recited limitations are rejected by Netsu. Netsu further teaches wherein the carrier used for the double-side polishing of the wafer is taken out from the first double-side polishing machine and temporarily stored, and the two-stage double-side polishing of the carrier using the second double-side polishing machine is performed before rearranging the carrier for the double-side polishing of a next wafer (wherein [0113 discloses that there is a conveyer arm for moving the wafer in between steps, and wherein the wafer is processed at all stations before initiating another wafer polishing operation).
Regarding claim 21, all of the previously recited limitations are rejected by Netsu. Netsu further teaches wherein a polishing stock removal in the primary polishing of the carrier is set to 30 nm or more on each side (wherein [0089], [0084], [0093] all disclose the stock removal being larger than the claimed limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Lee (US 8414360).
Regarding claims 13-16, all previously recited limitations are rejected by Netsu. However, Netsu does not explicitly teach wherein the carrier is made of a metal. However, from the same or similar field of endeavor, Lee teaches wherein the carrier is made of a metal (Col. 7, lines 42-44). 
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Pietsch (US 20120028546).
Regarding claim 17, all previously recited limitations are rejected by Netsu. However, Netsu does not explicitly teach wherein the abrasive grains in the slurry used in the primary polishing of the carrier have a diameter of 70 nm or more.
However, from the same or similar field of endeavor, Pietsch (US 20120028546) wherein the abrasive grains in the slurry used in the primary polishing of the carrier have a diameter of 70 nm or more (see paragraph [0066] disclosing between 2 and 15 micrometers).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pietsch into Netsu. This modification would be recognized as applying a known technique, i.e. a particular grain size, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Additionally, it is not considered novel to implement a particular size of a grain, as this is recognized as a result effective variable of routine experimentation. Therefore, since the general . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Lee (US 8414360), and in further view of Pietsch (US 20120028546).
Regarding claim 18, all previously recited limitations are rejected by Netsu as modified by Lee. However, modified Netsu does not explicitly teach wherein the abrasive grains in the slurry used in the primary polishing of the carrier have a diameter of 70 nm or more.
However, from the same or similar field of endeavor, Pietsch (US 20120028546) wherein the abrasive grains in the slurry used in the primary polishing of the carrier have a diameter of 70 nm or more (see paragraph [0066] disclosing between 2 and 15 micrometers).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pietsch into Netsu. This modification would be recognized as applying a known technique, i.e. a particular grain size, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Additionally, it is not considered novel to implement a particular size of a grain, as this is recognized as a result effective variable of routine experimentation. Therefore, since the general conditions of the claim were discloses in the prior art by Netsu, it would have been . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Ueno (US 20060178089).
Regarding claim 19, all of the limitations recited in in claim 9 are rejected by Netsu. Netsu further teaches wherein polishing pads used in the two-stage double-side polishing of the carrier are urethane foam pads (please refer to [0094] disclosing urethane). 
However, although Netsu discloses an Asker C hardness of the polishing cloths in at least [0094], [0084], [0095], Netsu does not explicitly teach a Shore A hardness of 80 or more.
However, from the same or similar field of endeavor, Ueno (US 20060178089) discloses Shore A hardness of 80 or more (Paragraphs [0027], [0061], [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ueno into Netsu. One would be motivated to do so in order to obtain a higher quality and flatness of a wafer [0085]. Netsu discloses that there is no specific limitation on the polishing cloth used in each of the polishing steps in [0095]. This modification would be recognized as applying a known technique, i.e. a urethane pad of a particular hardness, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.

Claim 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Lee (US 8414360), Pietsch (US 20120028546), and in further view of Ueno (US 20060178089).
Regarding claim 20, all of the limitations recited in in claim 18 are rejected by Netsu as modified by Lee and Pietsch. Modified Netsu further teaches wherein polishing pads used in the two-stage double-side polishing of the carrier are urethane foam pads (please refer to [0094] disclosing urethane). 
However, although modified Netsu discloses an Asker C hardness of the polishing cloths in at least [0094], [0084], [0095], Netsu does not explicitly teach a Shore A hardness of 80 or more.
However, from the same or similar field of endeavor, Ueno (US 20060178089) discloses Shore A hardness of 80 or more (Paragraphs [0027], [0061], [0067]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ueno into modified Netsu. One would be motivated to do so in order to obtain a higher quality and flatness of a wafer [0085]. Netsu discloses that there is no specific limitation on the polishing cloth used in each of the polishing steps in [0095]. This modification would be recognized as applying a known technique, i.e. a urethane pad of a particular hardness, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 22, all of the limitations recited in in claim 20 are rejected by Netsu as modified by Lee, Pietsch, and Ueno. Modified Netsu further teaches wherein a polishing stock removal in the primary polishing of the carrier is set to 30 nm or more on each side (wherein [0089], [0084], [0093] all disclose the stock removal being larger than the claimed limitation).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Taniguchi (US 7586023).
Regarding claim 23, all of the limitations recited in in claim 9 are rejected by Netsu. However, Netsu does not explicitly teach wherein a temperature of the inorganic alkali solution used in the secondary polishing of the carrier is set to 30°C or more.
However, from the same or similar field of endeavor, Taniguchi teaches wherein a temperature of the inorganic alkali solution used in the secondary polishing of the carrier is set to 30°C or more (Taniguchi: Column 24, line 65 discloses 90 degrees).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taniguchi into Netsu. One would be motivated to do so in order to improve the degree of flatness in the surface of the wafer (Col. 13, lines 10-14). This modification would be recognized as applying a known technique, i.e. alkaline liquid in a polishing setting at a certain temperature, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netsu (US 20090057840) in view of Lee (US 8414360), Pietsch (US 20120028546), Ueno (US 20060178089) and in further view of Taniguchi (US 7586023).
Regarding claim 24, all of the limitations recited in in claim 22 are rejected by Netsu as modified above. However, modified Netsu does not explicitly teach wherein a temperature of the inorganic alkali solution used in the secondary polishing of the carrier is set to 30°C or more.
However, from the same or similar field of endeavor, Taniguchi teaches wherein a temperature of the inorganic alkali solution used in the secondary polishing of the carrier is set to 30°C or more (Taniguchi: Column 24, line 65 discloses 90 degrees).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taniguchi into modified Netsu. One would be motivated to do so in order to improve the degree of flatness in the surface of the wafer (Col. 13, lines 10-14). This modification would be recognized as applying a known technique, i.e. alkaline liquid in a polishing setting at a certain temperature, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723